

117 S2521 IS: SBIC Working Group Act of 2021
U.S. Senate
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2521IN THE SENATE OF THE UNITED STATESJuly 28, 2021Mr. Cardin (for himself and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo require the Administrator of the Small Business Administration to establish an SBIC Working Group, and for other purposes.1.Short titleThis Act may be cited as the SBIC Working Group Act of 2021.2.SBIC working group(a)DefinitionsIn this section—(1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively; (2)the term covered Members means the Chair and Ranking Member of—(A)the Committee on Small Business and Entrepreneurship of the Senate; and(B)the Committee on Small Business of the House of Representatives;(3)the terms licensee, small business investment company, and underlicensed State have the meanings given those terms in section 301 of the Small Business Investment Act of 1958 (15 U.S.C. 662); (4)the term low-income community has the meaning given the term in section 45D(e) of the Internal Revenue Code of 1986;(5)the term rural area has the meaning given the term by the Bureau of the Census;(6)the terms small business concern, small business concern owned and controlled by veterans, and small business concern owned and controlled by women have the meanings given those terms in section 3 of the Small Business Act (15 U.S.C. 632); (7)the term socially or economically disadvantaged individual means a socially disadvantaged individual or economically disadvantaged individual, as described in paragraphs (5) and (6)(A), respectively, of section 8(a) of the Small Business Act (15 U.S.C. 637(a)); (8)the term underfinanced State means a State that has below median financing, as determined by the Administrator; and(9)the term underserved community means—(A)a HUBZone, as defined in section 31(b) of the Small Business Act (15 U.S.C. 657a(b));(B)a community that has been designated as an empowerment zone or an enterprise community under section 1391 of the Internal Revenue Code of 1986; (C)a community that has been designated as a promise zone by the Secretary of Housing and Urban Development; and(D)a community that has been designated as a qualified opportunity zone under section 1400Z–1 of the Internal Revenue Code of 1986.(b)EstablishmentNot later than 90 days after the date on which the covered Members submit to the Administrator a notification that the covered Members have made all selections described in subparagraphs (A)(ii), (B)(ii), and (D) of paragraph (1) (and that the individuals so selected have accepted those assignments), the Administrator shall establish an SBIC Working Group (referred to in this section as the Working Group), which shall—(1)include—(A)4 representatives—(i)among general partners of licensees that have a demonstrated record of investing in—(I)low-income communities;(II)communities that have been designated as qualified opportunity zones under section 1400Z–1 of the Internal Revenue Code of 1986;(III)businesses primarily engaged in research and development;(IV)manufacturers;(V)businesses primarily owned or controlled by individuals in underserved communities before receiving capital from the licensee; and(VI)rural areas; and(ii)of whom—(I)1 shall be selected by the Chair of the Committee on Small Business and Entrepreneurship of the Senate;(II)1 shall be selected by the Ranking Member of the Committee on Small Business and Entrepreneurship of the Senate;(III)1 shall be selected by the Chair of the Committee on Small Business of the House of Representatives; and(IV)1 shall be selected by the Ranking Member of the Committee on Small Business of the House of Representatives; (B)4 representatives—(i)from licensees, of whom 1 shall be an owner of a small business investment company or fund manager that is located in—(I)a low-income community;(II)a community that has been designated as a qualified opportunity zone under section 1400Z–1 of the Internal Revenue Code of 1986;(III)an underserved community; (IV)a rural area; or(V)an underfinanced State; and(ii)of whom—(I)1 shall be selected by the Chair of the Committee on Small Business and Entrepreneurship of the Senate;(II)1 shall be selected by the Ranking Member of the Committee on Small Business and Entrepreneurship of the Senate;(III)1 shall be selected by the Chair of the Committee on Small Business of the House of Representatives; and(IV)1 shall be selected by the Ranking Member of the Committee on Small Business of the House of Representatives; (C)the Associate Administrator for the Office of Investment and Innovation of the Administration, who shall—(i)serve as the Chair of the Working Group; and(ii)select not more than 4 additional representatives from the Office of Investment and Innovation of the Administration to serve as representatives of the Working Group; and (D)4 representatives from the investment industry or academia, or who are bank limited partners, with expertise in developing and monitoring interventions to expand the investment industry, of whom—(i)1 shall be selected by the Chair of the Committee on Small Business and Entrepreneurship of the Senate;(ii)1 shall be selected by the Ranking Member of the Committee on Small Business and Entrepreneurship of the Senate;(iii)1 shall be selected by the Chair of the Committee on Small Business of the House of Representatives; and(iv)1 shall be selected by the Ranking Member of the Committee on Small Business of the House of Representatives;(2)develop recommendations regarding how the Administrator could increase the number of—(A)applicants to become small business investment companies, with a focus on management teams or companies located in—(i)low-income communities;(ii)communities that have been designated as qualified opportunity zones under section 1400Z–1 of the Internal Revenue Code of 1986;(iii)underserved communities; and(iv)rural areas; and(B)investments made in underfinanced States;(3)develop recommendations for incentives for small business investment companies to— (A)invest and locate in underlicensed States and underfinanced States; and (B)invest in small business concerns, including those owned and controlled by socially or economically disadvantaged individuals, small business concerns owned and controlled by veterans, and small business concerns owned and controlled by women; and(4)develop recommendations for metrics of success, and benchmarks for success, with respect to the goals described in this section.(c)Availability of meetingsThe Working Group may make the meetings of the Working Group open to the public without regard to whether those meetings are held in-person, virtually, or by some other means.(d)ReportNot later than 1 year after the date on which the Administrator establishes the Working Group under subsection (b), the Working Group shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report that includes—(1)the recommendations of the Working Group; and(2)a recommended plan and timeline for implementing the recommendations described in paragraph (1).(e)TerminationThe Working Group shall terminate on the date on which the Working Group submits the report required under subsection (d).(f)Applicability of federal advisory committee actThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply with respect to the Working Group or the activities of the Working Group. 